FILED
OCT232014

Clerk. u.s. District & Bankruptcy
UNITED STATES DISTRICT COURT Courts for the District Of Columbia

FOR THE DISTRICT OF COLUMBIA

 

 

)

CAROL MURPHY, )
)

Plaintiff, )

)

v ) Civil Action No. /$/’  

)

DEPARTMENT OF TREASURY, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff 8 application to proceed in forma pauperis and

her pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff alleges that defendants unlawfully deprived her of social security beneﬁts while
she was incarcerated. See Compl. 1H] 1, 8, 10. She believes that she “is owed approximately
$50,000. withheld from her over a four year period and she asks the court to make a judgment in
that amount to her.” Id. at 3. The Court construes the complaint as plaintiffs request for social

security beneﬁts. It does not appear, however, that the matter is properly before the Court.

A party may seek judicial review of “any ﬁnal decision of the Commissioner of Social
Security made after a hearing to which [she] was a party, irrespective of the amount in
controversy, . . . by a civil action commenced within sixty days after the mailing to [her] of
notice of such decision . . . in the district court of the United States for the judicial district in

which the plaintiff resides, or has [her] principal place of business, or, if [she] does not reside or

have [her] principal place of business within any such judicial district, in the United States
District Court for the District of Columbia.” 42 U.S.C. § 405(g). Missing from the complaint
are allegations that plaintiff has received a ﬁnal decision of the Commissioner, or that she brings
this action within 60 days of receipt of thedecision, or that, in light of her residence in Maine, the
District of Columbia is the proper forum. Accordingly, the complaint will be dismissed. See,

e.g., Ryan v. Brady, 776 F. Supp. 1 (D.D.C. 1991), aff’d, 12 F.3d 245 (DC. Cir. 1993).

An Order accompanies this Memorandum Opinion.

DATE: “3 i6 “PM 

United States District Judge